Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how the measured actual value, target closing torque, and actual closing torque model are used together to affect the operation of the motor. 
Regarding claims 1 and 12, the limitation “an actual closing torque model” renders the claim indefinite because it is unclear what exactly the actual closing torque model is. For examination purposes, examiner interprets the actual closing torque model to be 
Regarding claim 2, the limitations “a modelled torque” and “a modelled actual closing torque” render the claim indefinite because it is unclear how the modelled torque and the modelled actual closing torque are different from each other. 
Regarding claim 3, the limitation “a power train model” renders the claim indefinite because it is unclear what exactly the power train model is. For examination purposes, examiner interprets the actual closing torque model to be equivalent to a mathematical, computational, or mental model. 
Regarding claim 3, the limitation “the torque” renders the claim indefinite because it is unclear if this is referring to the target closing torque, the modelled torque, or the modelled actual closing torque previously recited in the claims, or an entirely different torque. 
All remaining claims are rejected as they depend from rejected independent claims 1 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schulz et al. (US Pub. No. 2009/0293437 A1, herein, Schulz).
Regarding claim 1, Schulz discloses a capping device (6 – Fig. 3A)  for closing screw caps (2 – Fig. 1), comprising a motor (“servo-motors, step motors, or synchronous motors” – Para [0027]) and a power train (“pertaining gear arrangement” – Para [0031]) and configured for transmitting force from the motor to the screw caps by means of the power train (Para [0027]), 
wherein a control unit (8 – Fig. 2) which dynamically adapts operation of the motor, making use of a measured actual value of an operating parameter of the motor (“current of the motor” – Para [0030]), a target closing torque (“closing final-torque” - Para [0028]) and an actual closing torque model (“a mathematical model” and “the computational model”- Para [0028] and [0032], respectively).

Regarding claim 2, Schulz discloses the capping device as recited above, wherein the actual closing torque model provides, based on a modelled torque acting on a cap, a modelled actual closing torque resulting from this modelled torque (“the original closing final-torque…is corrected” – Para [0032]).
Examiner interprets the modelled torque to be within the computational model disclosed by Schulz. 

Regarding claim 3, Schulz discloses the capping device as recited above, wherein the actual closing torque model provides the torque acting on the cap (“with adequate exactness the torque that is applied by the closing unit 6”), making use of a power train model, the power train model comprising in particular a modelled intrinsic torque of the power train (Para [0031]).
Regarding claim 4, Schulz discloses the capping device as recited above, wherein the power train model provides a value for the intrinsic torque of the power train, depending on inertia and/or friction in the power train (Para [0031]).

Regarding claim 5, Schulz discloses the capping device as recited above, wherein the control unit is configured for dynamically adapting a motor operation, based on a control loop (Para [0032]).

Regarding claim 6, Schulz discloses the capping device as recited above, wherein the control loop is configured for outputting for at least one operating parameter (“the closing final-torque corresponds to the desired value”) to be set a value and/or a range of values and/or an upper and/or lower limit for the value, based on the measured actual value of the operating parameter and a predetermined target closing torque as input variables (Para [0030]-[0032]).

Regarding claim 7, Schulz discloses the capping device as recited above, wherein the control loop is configured to determine a current value of the actual closing Para [0030]-[0032]).

Regarding claim 8, Schulz discloses the capping device as recited above, wherein the control loop is configured to determine the value and/or the range of values and/or the upper and/or lower limit for the operating parameter to be set, in such a way that, according to the actual closing torque model, an approach of the value of the actual closing torque to the value of the target closing torque can be expected, when setting the value of the operating parameter to be set (Para [0030]-[0032]).

Regarding claim 9, Schulz discloses the capping device as recited above, wherein the control unit is configured to set at the motor a value, which corresponds to an outputted value and/or lies within an outputted range of values and/or is below an outputted upper limit and/or is above an outputted lower limit (Para [0030]-[0032]).

Regarding claim 10, Schulz discloses the capping device as recited above, wherein the operating parameter to be set comprises a motor speed and/or a motor torque (“such drives are configured to permit an individual setting, independent of the other drives in terms of…torques” – Para [0027])

Regarding claim 11, Schulz discloses the capping device as recited above, wherein the device is configured for determining a counter-torque, which is caused by a screw cap, by means of the actual closing torque model and by making use of a, or of a set value of the operating parameter, of an expected actual value of the operating parameter and of a measured value of the operating parameter (“the configuration and geometry of the closures” - Para [0028]).
Regarding claim 12, Schulz discloses method for closing screw caps (2 – Fig. 1), wherein force is transmitted from a motor (“servo-motors, step motors, or synchronous motors” – Para [0027]) to the screw caps by means of a power train (“pertaining gear arrangement” – Para [0031]) for a purpose of closing (Para [0027]),
 wherein operation of the motor is dynamically adapted making use of a measured actual value of an operating parameter of the motor (“current of the motor” – Para [0030]), a target closing torque (“closing final-torque” - Para [0028]) as well as an actual closing torque model (“a mathematical model” and “the computational model”- Para [0028] and [0032], respectively).

Regarding claim 13, Schulz discloses the method as recited above, wherein motor operation is adapted dynamically on a basis of a control loop, in particular, wherein the control loop is configured for outputting, based on the measured actual value of the operating parameter and a predetermined target closing torque as input variables, at least for at least one operating parameter (“the closing final-torque corresponds to the desired value”) to be set a value and/or a range of values and/or an upper and/or lower limit for the value (Para [0030]-[0032]).

Regarding claim 14, Schulz discloses the method as recited above, wherein the control loop is configured for determining a current value of the actual closing torque making use of an actual closing torque model, and to determine, based on the current value of actual closing torque and on the target closing torque, the value and/or the range of values and/or the upper and/or lower limit for the at least one operating parameter to be set, in particular based on a comparison between the value of the actual closing torque and the value of the target closing torque (Para [0030]-[0032]), in particular, wherein the control loop is configured for determining the value and/or the range of values and/or the upper and/or lower limit for the operating parameter to be set, in such a way that, according to the actual closing torque model, an approach of the value of the actual closing torque to the value of the target closing torque can be expected, when setting the value of the operating parameter to be set (Para [0030]-[0032]).

Regarding claim 15, Schulz discloses the method as recited above, wherein making use of a control unit (8), a value is set at the motor, which corresponds to an outputted value and/or lies within an outputted range of values and/or is below an outputted upper limit and/or is above an outputted lower limit (Para [0030]-[0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 11, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731